DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/908,828 filed on 06/23/2020.
Claims 1-12 are currently pending and have been examined.
This action is made FINAL in response to the “Amendment” and “Remarks” filed on 07/26/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 20, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. Pub. No. 2018/0373343 A1) in view of Dulin (U.S. Pub. No. 2002/0161501 A1) in further view of Smith (U.S. Pub. No. 2014/0219756 A1).

Regarding Claim 1:
Hashimoto teaches:
An operation device of an automatic driving vehicle of bus type, the automatic driving vehicle being capable of automatic driving and to be ridden by many unspecified occupants, the operation device comprising:, (“one aspect of the present invention provides a vehicle operation device (13) for enabling a vehicle operator to operate a vehicle (1), comprising: a switch unit (17) provided at a side of a vehicle operator's seat (21), and configured to accept an input operation for automatic drive of the vehicle.” (Hashimoto: Summary of the Invention – 5th paragraph, FIG. 1))
a touch panel for enabling input of a drive control instruction and input of a control instruction in relation to a vehicle-mounted instrument, and for displaying a button for inputting the drive control instruction in relation to the automatic driving vehicle;, (“the automatic drive operation device 13 may be further provided with an operation terminal 150 for accepting an input operation for automatic drive of the vehicle 1 by the vehicle operator which is configured to be taken out of the vehicle 1 or transported from the vehicle 1 as shown in FIG. 1. The operation terminal 150 is provided with a display unit 151 for displaying options that can be selected for automatic drive, and an operation input unit 152 incorporated with switches corresponding to the selection switch 41, the automatic drive continuation switch 42, and the automatic drive on/off switch 43. The operation terminal 150 may be configured as a touch panel integrating the display unit 151 and the operation input unit 152.” (Hashimoto: Description of the Preferred Embodiments – 96th paragraph, FIG. 1, 2))
a door switch disposed at a position spaced apart from the touch panel,, (“a switch unit (17) provided at a side of a vehicle operator's seat (21), and configured to accept an input operation for automatic drive of the vehicle. Since the switch unit for accepting the input operation for automatic drive is provided at a side of the vehicle operator's seat separately or independently from other switches and input devices, the vehicle operator is enabled to identify the switch unit easily, and operate the switch unit in a comfortable manner.” (Hashimoto: Summary of the Invention – 5th-6th paragraphs, FIG. 1) Examiner Note: The examiner is interpreting the switch unit to comprise a door switch in this case. Furthermore, the examiner is interpreting the touch panel (150) to be spaced apart from the switch unit (17) as clearly shown in FIG. 1.)
and an operator seat for an operator who operates the touch panel and the door switch, the operator seat being disposed between the touch panel and the door switch, (“a vehicle operator's seat (21)” (Hashimoto: Summary of the Invention – 5th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the vehicle operator to be able to operate the touch panel and the door switch. Furthermore, the examiner is interpreting the operator seat to be disposed between the touch panel and the door switch based on the configuration of the operation device in FIG. 1.)
Hashimoto does not teach but Dulin teaches:
the door switch being for opening and closing an automatic door;, (“automatic opening of one or more passenger side doors in the case of powered opening doors;” (Dulin: The Invention – 14th paragraph) Examiner Note: The examiner is interpreting the door switch to be configured to open and close doors in order to release passengers from the vehicle.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Hashimoto with these above aforementioned teachings from Dulin in order to create a safe and effective automatic driving vehicle operation device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hashimoto’s vehicle operation device with Dulin’s hot vehicle safety system and methods of preventing passenger entrapment and heat suffocation as “there is a need for an automatic safety system to release a person trapped in an overheating closed vehicle and/or assist them in reducing the temperature in the vehicle to prevent the onset of hyperthermia and heat induced suffocation.” (Dulin: Specification – 10th paragraph) Combining Hashimoto and Dulin would therefore create a system that “comprises safety systems for vehicles, primarily passenger vehicles, and more particularly to automated systems and methods for preventing entrapment of children, disabled, disoriented, aged or infirm persons, or pets from being trapped in closed vehicles left in the sun, so that they will not suffocate from the heat.” (Dulin: The Invention – 11th paragraph)
Hashimoto in view of Dulin does not teach but Smith teaches:
in a longitudinal direction of the automatic driving vehicle., (“that is oriented generally longitudinally” (Smith: Description of the Preferred Embodiments – 84th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Hashimoto in view of Dulin with these above aforementioned teachings from Smith in order to create a user-friendly and efficient automatic driving vehicle operation device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hashimoto’s vehicle operation device with Smith’s leveling ramp for a wheelchair as there is a need “to provide increased safety to the passengers” (Smith: Description of the Preferred Embodiments – 65th paragraph). Combining Hashimoto and Smith would therefore create “an apparatus for providing wheelchair access to a vehicle, including a deployable wheelchair access assembly coupled to the vehicle and deployable to a position in which one end of the assembly is in contact with the ground.” (Smith: Abstract – lines 1-3)
Regarding Claim 2:
Hashimoto in view of Dulin in further view of Smith, as shown in the rejection above, discloses the limitations of claim 1. Hashimoto further teaches:
The operation device of an automatic driving vehicle according to claim 1, wherein the door switch is disposed between the automatic door and the operator seat., (“the switch unit is disposed adjacent to a side of the seat cushion facing a door opening. Thereby, the switch unit can be conveniently positioned in a space created between the door opening and the seat cushion.” (Hashimoto: Summary of the Invention – 19th-20th paragraphs, FIG. 1) Examiner Note: The examiner is interpreting the switch unit to comprise the door switch in this case.)
Regarding Claim 3:
Hashimoto in view of Dulin in further view of Smith, as shown in the rejection above, discloses the limitations of claim 1. Hashimoto further teaches:
[…] the operator seat is provided behind the touch panel, […], (“the automatic drive operation device 13 may be further provided with an operation terminal 150 for accepting an input operation for automatic drive of the vehicle 1 by the vehicle operator which is configured to be taken out of the vehicle 1 or transported from the vehicle 1 as shown in FIG. 1. The operation terminal 150 is provided with a display unit 151 for displaying options that can be selected for automatic drive, and an operation input unit 152 incorporated with switches corresponding to the selection switch 41, the automatic drive continuation switch 42, and the automatic drive on/off switch 43. The operation terminal 150 may be configured as a touch panel integrating the display unit 151 and the operation input unit 152. Further, the operation terminal 150 may consist of a smartphone or a tablet PC operating under a prescribed app.” (Hashimoto: Description of the Preferred Embodiments – 96th paragraph, FIG. 1, 2) Examiner Note: The examiner is interpreting the operator seat to be behind the touch panel in this case given the fact that the operation terminal 150 may consist of a smartphone or tablet and may therefore be configured to be within an operator’s reach (such as in his/her hands) while inputting control instructions. Therefore, the operator seat may be configured to be behind a sitting operator while he/she operates the vehicle using the operation terminal.)
[…] and the door switch is provided at a position that is closer to the automatic door than is the touch panel., (“the switch unit is disposed adjacent to a side of the seat cushion facing a door opening. Thereby, the switch unit can be conveniently positioned in a space created between the door opening and the seat cushion.” (Hashimoto: Summary of the Invention – 19th-20th paragraphs, FIG. 1) Examiner Note: The examiner is interpreting the switch unit to comprise the door switch in this case. Furthermore, the door switch is interpreted to be closer to the door than to the touch panel in this case given the fact the touch panel (or operation terminal 150) may be taken out of the vehicle 1 or transported away from the vehicle as shown in FIG. 1.)
Hashimoto does not teach but Dulin teaches:
The operation device of an automatic driving vehicle according to claim 1, wherein the automatic door is provided only on one side surface of the automatic driving vehicle,, (“power doors can be opened, e.g., sliding, casement or pellagram type doors of vans or buses;” (Dulin: Detailed Description, Including the Present Best Modes of Carrying out the Inventions – 62nd paragraph) Examiner Note: The examiner is interpreting the vehicle automatic doors to be on one side surface of the driving vehicle based on the type of vehicle including a conventional van or bus.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Hashimoto with these above aforementioned teachings from Dulin in order to create a safe and effective automatic driving vehicle operation device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hashimoto’s vehicle operation device with Dulin’s hot vehicle safety system and methods of preventing passenger entrapment and heat suffocation as “there is a need for an automatic safety system to release a person trapped in an overheating closed vehicle and/or assist them in reducing the temperature in the vehicle to prevent the onset of hyperthermia and heat induced suffocation.” (Dulin: Specification – 10th paragraph) Combining Hashimoto and Dulin would therefore create a system that “comprises safety systems for vehicles, primarily passenger vehicles, and more particularly to automated systems and methods for preventing entrapment of children, disabled, disoriented, aged or infirm persons, or pets from being trapped in closed vehicles left in the sun, so that they will not suffocate from the heat.” (Dulin: The Invention – 11th paragraph)
Regarding Claim 4:
Hashimoto in view of Dulin in further view of Smith, as shown in the rejection above, discloses the limitations of claim 1. Hashimoto further teaches:
The operation device of an automatic driving vehicle according to claim 1, wherein the operator seat is provided behind the touch panel,, (“the automatic drive operation device 13 may be further provided with an operation terminal 150 for accepting an input operation for automatic drive of the vehicle 1 by the vehicle operator which is configured to be taken out of the vehicle 1 or transported from the vehicle 1 as shown in FIG. 1. The operation terminal 150 is provided with a display unit 151 for displaying options that can be selected for automatic drive, and an operation input unit 152 incorporated with switches corresponding to the selection switch 41, the automatic drive continuation switch 42, and the automatic drive on/off switch 43. The operation terminal 150 may be configured as a touch panel integrating the display unit 151 and the operation input unit 152. Further, the operation terminal 150 may consist of a smartphone or a tablet PC operating under a prescribed app.” (Hashimoto: Description of the Preferred Embodiments – 96th paragraph, FIG. 1, 2) Examiner Note: The examiner is interpreting the operator seat to be behind the touch panel in this case given the fact that the operation terminal 150 may consist of a smartphone or tablet and may therefore be configured to be within an operator’s reach (such as in his/her hands) while inputting control instructions. Therefore, the operator seat may be configured to be behind a sitting operator while he/she operates the vehicle using the operation terminal.)
[…] the operator seat is disposed […], (“a vehicle operator's seat (21)” (Hashimoto: Summary of the Invention – 5th paragraph, FIG. 1))
[…] and the door switch is disposed closer to the operator seat […], (“the switch unit is disposed adjacent to a side of the seat cushion facing a door opening.” (Hashimoto: Summary of the Invention – 19th paragraph) Examiner Note: The examiner is interpreting the switch unit to comprise the door switch in this case.)
[…] and to a side of the operator seat., (“provided at a side of a vehicle operator's seat” (Hashimoto: Summary of the Invention – 5th paragraph))
Hashimoto does not teach but Dulin teaches:
[…] with the automatic door, […], (“automatic opening of one or more passenger side doors in the case of powered opening doors;” (Dulin: The Invention – 14th paragraph))
[…] than is the automatic door […], (“automatic opening of one or more passenger side doors in the case of powered opening doors;” (Dulin: The Invention – 14th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Hashimoto with these above aforementioned teachings from Dulin in order to create a safe and effective automatic driving vehicle operation device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hashimoto’s vehicle operation device with Dulin’s hot vehicle safety system and methods of preventing passenger entrapment and heat suffocation as “there is a need for an automatic safety system to release a person trapped in an overheating closed vehicle and/or assist them in reducing the temperature in the vehicle to prevent the onset of hyperthermia and heat induced suffocation.” (Dulin: Specification – 10th paragraph) Combining Hashimoto and Dulin would therefore create a system that “comprises safety systems for vehicles, primarily passenger vehicles, and more particularly to automated systems and methods for preventing entrapment of children, disabled, disoriented, aged or infirm persons, or pets from being trapped in closed vehicles left in the sun, so that they will not suffocate from the heat.” (Dulin: The Invention – 11th paragraph)
Hashimoto in view of Dulin does not teach but Smith teaches:
[…] along a wall surface on a side […], (“Bus 10 includes a frame 18 that supports a cab for a driver on a driver's seat 13 and a passenger compartment” (Smith: Description of the Preferred Embodiments – 39th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Hashimoto in view of Dulin with these above aforementioned teachings from Smith in order to create a user-friendly and efficient automatic driving vehicle operation device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hashimoto’s vehicle operation device with Smith’s leveling ramp for a wheelchair as there is a need “to provide increased safety to the passengers” (Smith: Description of the Preferred Embodiments – 65th paragraph). Combining Hashimoto and Smith would therefore create “an apparatus for providing wheelchair access to a vehicle, including a deployable wheelchair access assembly coupled to the vehicle and deployable to a position in which one end of the assembly is in contact with the ground.” (Smith: Abstract – lines 1-3)
Regarding Claim 5:
Hashimoto in view of Dulin in further view of Smith, as shown in the rejection above, discloses the limitations of claim 1. Hashimoto further teaches:
The operation device of an automatic driving vehicle according to claim 1, wherein the door switch is not displayed on the touch panel., (“a switch unit (17) provided at a side of a vehicle operator's seat (21), and configured to accept an input operation for automatic drive of the vehicle. Since the switch unit for accepting the input operation for automatic drive is provided at a side of the vehicle operator's seat separately or independently from other switches and input devices, the vehicle operator is enabled to identify the switch unit easily, and operate the switch unit in a comfortable manner.” (Hashimoto: Summary of the Invention – 5th-6th paragraphs, FIG. 1) Examiner Note: The examiner is interpreting the switch unit to comprise the door switch in this case. Furthermore, the examiner is interpreting the touch panel (150) to be independent from the switch unit (17) as clearly shown in FIG. 1.)
Regarding Claim 6:
Hashimoto in view of Dulin in further view of Smith, as shown in the rejection above, discloses the limitations of claim 1. Hashimoto further teaches:
The operation device of an automatic driving vehicle according to claim 1, further comprising a ramp switch, (“a switch unit (17) provided at a side of a vehicle operator's seat (21), and configured to accept an input operation for automatic drive of the vehicle.” (Hashimoto: Summary of the Invention – 5th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the switch unit to comprise a ramp switch in this case.)
[…] wherein the door switch and the ramp switch are provided adjacent each other […], (“a switch unit (17) provided at a side of a vehicle operator's seat (21), and configured to accept an input operation for automatic drive of the vehicle.” (Hashimoto: Summary of the Invention – 5th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the switch unit to comprise the door and ramp switches in this case.)
Hashimoto does not teach but Smith teaches:
[…] for extending and retracting an automatic ramp that is stored in a storage unit provided below a floor of the automatic driving vehicle, the automatic ramp being projectable to a lateral side of the automatic driving device through an opening of the storage unit, […], (“wheelchair ramp assembly 20 comprises first, second, and third panels (21, 22, and 23, respectively), each of which is hinged together. In such embodiments the ramp assembly 20 unfolds from its stowed position to the deployed position, as seen in FIGS. 6 and 7. The innermost panel 21 is hingedly attached to the frame 18 or other static structure of bus 10. The most opposite, most outward edge of third panel 23 contacts a surface outside of the vehicle, such as a curb, step, roadway, or ground, as examples, as seen in FIGS. 8 and 9. After the initial unfolding has completed, the deployed ramp 20 extends from inside the vehicle to the surface outside of the vehicle.” (Smith: Description of the Preferred Embodiments – 66th paragraph, FIG. 2, 6-9))
[…] on a wall surface in a cabin of the automatic driving vehicle., (“Bus 10 includes a frame 18 that supports a cab for a driver on a driver's seat 13 and a passenger compartment” (Smith: Description of the Preferred Embodiments – 39th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Hashimoto with these above aforementioned teachings from Smith in order to create a user-friendly and efficient automatic driving vehicle operation device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hashimoto’s vehicle operation device with Smith’s leveling ramp for a wheelchair as there is a need “to provide increased safety to the passengers” (Smith: Description of the Preferred Embodiments – 65th paragraph). Combining Hashimoto and Smith would therefore create “an apparatus for providing wheelchair access to a vehicle, including a deployable wheelchair access assembly coupled to the vehicle and deployable to a position in which one end of the assembly is in contact with the ground.” (Smith: Abstract – lines 1-3)

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. Pub. No. 2018/0373343 A1) in view of Smith (U.S. Pub. No. 2014/0219756 A1).

Regarding Claim 7:
Hashimoto teaches:
An operation device of an automatic driving vehicle of bus type, the automatic driving vehicle being capable of automatic driving and to be ridden by many unspecified occupants, the operation device comprising:, (“one aspect of the present invention provides a vehicle operation device (13) for enabling a vehicle operator to operate a vehicle (1), comprising: a switch unit (17) provided at a side of a vehicle operator's seat (21), and configured to accept an input operation for automatic drive of the vehicle.” (Hashimoto: Summary of the Invention – 5th paragraph, FIG. 1))
a touch panel for enabling input of a drive control instruction and input of a control instruction in relation to a vehicle-mounted instrument, and for displaying a button for inputting the drive control instruction in relation to the automatic driving vehicle;, (“the automatic drive operation device 13 may be further provided with an operation terminal 150 for accepting an input operation for automatic drive of the vehicle 1 by the vehicle operator which is configured to be taken out of the vehicle 1 or transported from the vehicle 1 as shown in FIG. 1. The operation terminal 150 is provided with a display unit 151 for displaying options that can be selected for automatic drive, and an operation input unit 152 incorporated with switches corresponding to the selection switch 41, the automatic drive continuation switch 42, and the automatic drive on/off switch 43. The operation terminal 150 may be configured as a touch panel integrating the display unit 151 and the operation input unit 152.” (Hashimoto: Description of the Preferred Embodiments – 96th paragraph, FIG. 1, 2))
the ramp switch being provided at a position spaced apart from the touch panel;, (“a switch unit (17) provided at a side of a vehicle operator's seat (21), and configured to accept an input operation for automatic drive of the vehicle. Since the switch unit for accepting the input operation for automatic drive is provided at a side of the vehicle operator's seat separately or independently from other switches and input devices, the vehicle operator is enabled to identify the switch unit easily, and operate the switch unit in a comfortable manner.” (Hashimoto: Summary of the Invention – 5th-6th paragraphs, FIG. 1) Examiner Note: The examiner is interpreting the switch unit to comprise the ramp switch in this case. Furthermore, the examiner is interpreting the touch panel (150) to be spaced apart from the switch unit (17) as clearly shown in FIG. 1.)
and an operator seat for an operator who operates the touch panel and the ramp switch, the operator seat being disposed between the touch panel and the ramp switch, (“a vehicle operator's seat (21)” (Hashimoto: Summary of the Invention – 5th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the vehicle operator to be able to operate the touch panel and the ramp switch. Furthermore, the examiner is interpreting the operator seat to be disposed between the touch panel and the ramp switch based on the configuration of the operation device in FIG. 1.)
Hashimoto does not teach but Smith teaches:
a ramp switch for extending and retracting an automatic ramp that is stored in a storage unit provided below a floor of the automatic driving vehicle, the automatic ramp being projectable to a lateral side of the automatic driving device through an opening of the storage unit,, (“wheelchair ramp assembly 20 comprises first, second, and third panels (21, 22, and 23, respectively), each of which is hinged together. In such embodiments the ramp assembly 20 unfolds from its stowed position to the deployed position, as seen in FIGS. 6 and 7. The innermost panel 21 is hingedly attached to the frame 18 or other static structure of bus 10. The most opposite, most outward edge of third panel 23 contacts a surface outside of the vehicle, such as a curb, step, roadway, or ground, as examples, as seen in FIGS. 8 and 9. After the initial unfolding has completed, the deployed ramp 20 extends from inside the vehicle to the surface outside of the vehicle.” (Smith: Description of the Preferred Embodiments – 66th paragraph, FIG. 2, 6-9))
in a longitudinal direction of the automatic driving vehicle., (“that is oriented generally longitudinally” (Smith: Description of the Preferred Embodiments – 84th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Hashimoto with these above aforementioned teachings from Smith in order to create a user-friendly and efficient automatic driving vehicle operation device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hashimoto’s vehicle operation device with Smith’s leveling ramp for a wheelchair as there is a need “to provide increased safety to the passengers” (Smith: Description of the Preferred Embodiments – 65th paragraph). Combining Hashimoto and Smith would therefore create “an apparatus for providing wheelchair access to a vehicle, including a deployable wheelchair access assembly coupled to the vehicle and deployable to a position in which one end of the assembly is in contact with the ground.” (Smith: Abstract – lines 1-3)
Regarding Claim 8:
Hashimoto in view of Smith, as shown in the rejection above, discloses the limitations of claim 7. Hashimoto further teaches:
The operation device of an automatic driving vehicle according to claim 7, wherein the ramp switch is disposed between the opening of the storage unit and the operator seat., (“the switch unit is disposed adjacent to a side of the seat cushion facing a door opening. Thereby, the switch unit can be conveniently positioned in a space created between the door opening and the seat cushion.” (Hashimoto: Summary of the Invention – 19th-20th paragraphs, FIG. 1) Examiner Note: The examiner is interpreting the switch unit to comprise the ramp switch in this case.)
Regarding Claim 9:
Hashimoto in view of Smith, as shown in the rejection above, discloses the limitations of claim 7. Hashimoto further teaches:
[…] the operator seat is provided behind the touch panel, […], (“the automatic drive operation device 13 may be further provided with an operation terminal 150 for accepting an input operation for automatic drive of the vehicle 1 by the vehicle operator which is configured to be taken out of the vehicle 1 or transported from the vehicle 1 as shown in FIG. 1. The operation terminal 150 is provided with a display unit 151 for displaying options that can be selected for automatic drive, and an operation input unit 152 incorporated with switches corresponding to the selection switch 41, the automatic drive continuation switch 42, and the automatic drive on/off switch 43. The operation terminal 150 may be configured as a touch panel integrating the display unit 151 and the operation input unit 152. Further, the operation terminal 150 may consist of a smartphone or a tablet PC operating under a prescribed app.” (Hashimoto: Description of the Preferred Embodiments – 96th paragraph, FIG. 1, 2) Examiner Note: The examiner is interpreting the operator seat to be behind the touch panel in this case given the fact that the operation terminal 150 may consist of a smartphone or tablet and may therefore be configured to be within an operator’s reach (such as in his/her hands) while inputting control instructions. Therefore, the operator seat may be configured to be behind a sitting operator while he/she operates the vehicle using the operation terminal.)
[…] and the ramp switch is provided at a position that is closer to the automatic ramp than is the touch panel., (“the switch unit is disposed adjacent to a side of the seat cushion facing a door opening. Thereby, the switch unit can be conveniently positioned in a space created between the door opening and the seat cushion.” (Hashimoto: Summary of the Invention – 19th-20th paragraphs, FIG. 1) Examiner Note: The examiner is interpreting the switch unit to comprise the ramp switch in this case. Furthermore, the ramp switch is interpreted to be closer to the ramp than to the touch panel in this case given the fact the touch panel (or operation terminal 150) may be taken out of the vehicle 1 or transported away from the vehicle as shown in FIG. 1.)
Hashimoto does not teach but Smith teaches:
The operation device of an automatic driving vehicle according to claim 7, wherein the automatic ramp is provided only on one side surface of the automatic driving vehicle,, (“FIG. 2 shows side door 16 of bus 10 in the opened position, with a wheelchair ramp 20 extended outwardly, in preparation for ingress or egress of passengers.” (Smith: Description of the Preferred Embodiments – 41st paragraph, FIG. 2) Examiner Note: The examiner is interpreting the ramp to be provided on one side surface of the vehicle given the configuration of the ramp assembly in FIG. 2.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Hashimoto with these above aforementioned teachings from Smith in order to create a user-friendly and efficient automatic driving vehicle operation device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hashimoto’s vehicle operation device with Smith’s leveling ramp for a wheelchair as there is a need “to provide increased safety to the passengers” (Smith: Description of the Preferred Embodiments – 65th paragraph). Combining Hashimoto and Smith would therefore create “an apparatus for providing wheelchair access to a vehicle, including a deployable wheelchair access assembly coupled to the vehicle and deployable to a position in which one end of the assembly is in contact with the ground.” (Smith: Abstract – lines 1-3)
Regarding Claim 10:
Hashimoto in view of Smith, as shown in the rejection above, discloses the limitations of claim 7. Hashimoto further teaches:
The operation device of an automatic driving vehicle according to claim 7, wherein the operator seat is provided behind the touch panel,, (“the automatic drive operation device 13 may be further provided with an operation terminal 150 for accepting an input operation for automatic drive of the vehicle 1 by the vehicle operator which is configured to be taken out of the vehicle 1 or transported from the vehicle 1 as shown in FIG. 1. The operation terminal 150 is provided with a display unit 151 for displaying options that can be selected for automatic drive, and an operation input unit 152 incorporated with switches corresponding to the selection switch 41, the automatic drive continuation switch 42, and the automatic drive on/off switch 43. The operation terminal 150 may be configured as a touch panel integrating the display unit 151 and the operation input unit 152. Further, the operation terminal 150 may consist of a smartphone or a tablet PC operating under a prescribed app.” (Hashimoto: Description of the Preferred Embodiments – 96th paragraph, FIG. 1, 2) Examiner Note: The examiner is interpreting the operator seat to be behind the touch panel in this case given the fact that the operation terminal 150 may consist of a smartphone or tablet and may therefore be configured to be within an operator’s reach (such as in his/her hands) while inputting control instructions. Therefore, the operator seat may be configured to be behind a sitting operator while he/she operates the vehicle using the operation terminal.)
[…] wherein the operator seat is disposed […], (“a vehicle operator's seat (21)” (Hashimoto: Summary of the Invention – 5th paragraph, FIG. 1))
[…] and the ramp switch is disposed closer to the operator seat […], (“the switch unit is disposed adjacent to a side of the seat cushion facing a door opening.” (Hashimoto: Summary of the Invention – 19th paragraph) Examiner Note: The examiner is interpreting the switch unit to comprise the ramp switch in this case.)
[…] and to a side of the operator seat., (“provided at a side of a vehicle operator's seat” (Hashimoto: Summary of the Invention – 5th paragraph))
Hashimoto does not teach but Smith teaches:
[…] along a wall surface on a side […], (“Bus 10 includes a frame 18 that supports a cab for a driver on a driver's seat 13 and a passenger compartment” (Smith: Description of the Preferred Embodiments – 39th paragraph, FIG. 1))
[…] with the automatic ramp, […], (“wheelchair ramp assembly 20 comprises first, second, and third panels (21, 22, and 23, respectively), each of which is hinged together. In such embodiments the ramp assembly 20 unfolds from its stowed position to the deployed position, as seen in FIGS. 6 and 7. The innermost panel 21 is hingedly attached to the frame 18 or other static structure of bus 10. The most opposite, most outward edge of third panel 23 contacts a surface outside of the vehicle, such as a curb, step, roadway, or ground, as examples, as seen in FIGS. 8 and 9. After the initial unfolding has completed, the deployed ramp 20 extends from inside the vehicle to the surface outside of the vehicle.” (Smith: Description of the Preferred Embodiments – 66th paragraph, FIG. 2, 6-9))
[…] than is the automatic ramp […], (“wheelchair ramp assembly 20 comprises first, second, and third panels (21, 22, and 23, respectively), each of which is hinged together. In such embodiments the ramp assembly 20 unfolds from its stowed position to the deployed position, as seen in FIGS. 6 and 7. The innermost panel 21 is hingedly attached to the frame 18 or other static structure of bus 10. The most opposite, most outward edge of third panel 23 contacts a surface outside of the vehicle, such as a curb, step, roadway, or ground, as examples, as seen in FIGS. 8 and 9. After the initial unfolding has completed, the deployed ramp 20 extends from inside the vehicle to the surface outside of the vehicle.” (Smith: Description of the Preferred Embodiments – 66th paragraph, FIG. 2, 6-9))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Hashimoto with these above aforementioned teachings from Smith in order to create a user-friendly and efficient automatic driving vehicle operation device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hashimoto’s vehicle operation device with Smith’s leveling ramp for a wheelchair as there is a need “to provide increased safety to the passengers” (Smith: Description of the Preferred Embodiments – 65th paragraph). Combining Hashimoto and Smith would therefore create “an apparatus for providing wheelchair access to a vehicle, including a deployable wheelchair access assembly coupled to the vehicle and deployable to a position in which one end of the assembly is in contact with the ground.” (Smith: Abstract – lines 1-3)
Regarding Claim 11:
Hashimoto in view of Smith, as shown in the rejection above, discloses the limitations of claim 7. Hashimoto further teaches:
The operation device of an automatic driving vehicle according to claim 7, wherein the ramp switch is not displayed on the touch panel., (“a switch unit (17) provided at a side of a vehicle operator's seat (21), and configured to accept an input operation for automatic drive of the vehicle. Since the switch unit for accepting the input operation for automatic drive is provided at a side of the vehicle operator's seat separately or independently from other switches and input devices, the vehicle operator is enabled to identify the switch unit easily, and operate the switch unit in a comfortable manner.” (Hashimoto: Summary of the Invention – 5th-6th paragraphs, FIG. 1) Examiner Note: The examiner is interpreting the switch unit to comprise the ramp switch in this case. Furthermore, the examiner is interpreting the touch panel (150) to be independent from the switch unit (17) as clearly shown in FIG. 1.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. Pub. No. 2018/0373343 A1) in view of Smith (U.S. Pub. No. 2014/0219756 A1) in further view of Dulin (U.S. Pub. No. 2002/0161501 A1).

Regarding Claim 12:
Hashimoto in view of Smith, as shown in the rejection above, discloses the limitations of claim 7. Hashimoto further teaches:
[…] wherein the ramp switch and the door switch are provided adjacent each other […], (“a switch unit (17) provided at a side of a vehicle operator's seat (21), and configured to accept an input operation for automatic drive of the vehicle.” (Hashimoto: Summary of the Invention – 5th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the switch unit to comprise the door and ramp switches in this case.)
Hashimoto does not teach but Smith teaches:
[…] on a wall surface in a cabin of the automatic driving vehicle., (“Bus 10 includes a frame 18 that supports a cab for a driver on a driver's seat 13 and a passenger compartment” (Smith: Description of the Preferred Embodiments – 39th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Hashimoto with these above aforementioned teachings from Smith in order to create a user-friendly and efficient automatic driving vehicle operation device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hashimoto’s vehicle operation device with Smith’s leveling ramp for a wheelchair as there is a need “to provide increased safety to the passengers” (Smith: Description of the Preferred Embodiments – 65th paragraph). Combining Hashimoto and Smith would therefore create “an apparatus for providing wheelchair access to a vehicle, including a deployable wheelchair access assembly coupled to the vehicle and deployable to a position in which one end of the assembly is in contact with the ground.” (Smith: Abstract – lines 1-3)
Hashimoto in view of Smith does not teach but Dulin teaches:
The operation device of an automatic driving vehicle according to claim 7, further comprising a door switch for opening and closing an automatic door,, (“automatic opening of one or more passenger side doors in the case of powered opening doors;” (Dulin: The Invention – 14th paragraph) Examiner Note: The examiner is interpreting the door switch to be configured to open and close doors in order to release passengers from the vehicle.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Hashimoto in view of Smith with these above aforementioned teachings from Dulin in order to create a safe and effective automatic driving vehicle operation device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hashimoto’s vehicle operation device with Dulin’s hot vehicle safety system and methods of preventing passenger entrapment and heat suffocation as “there is a need for an automatic safety system to release a person trapped in an overheating closed vehicle and/or assist them in reducing the temperature in the vehicle to prevent the onset of hyperthermia and heat induced suffocation.” (Dulin: Specification – 10th paragraph) Combining Hashimoto and Dulin would therefore create a system that “comprises safety systems for vehicles, primarily passenger vehicles, and more particularly to automated systems and methods for preventing entrapment of children, disabled, disoriented, aged or infirm persons, or pets from being trapped in closed vehicles left in the sun, so that they will not suffocate from the heat.” (Dulin: The Invention – 11th paragraph)

Response to Arguments

The 35 U.S.C. 112(b) rejection set forth in the Non-Final Rejection mailed on May 5, 2022 has been withdrawn as the “Amendments” and “Remarks” filed by the Applicant on July 26, 2022 satisfactorily overcome this rejection.
Applicant’s arguments filed on July 26th, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are taught in either Hashimoto or Smith as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly, Hashimoto mentions “a vehicle operator's seat (21)” (Hashimoto: Summary of the Invention – 5th paragraph, FIG. 1) Consequently, the vehicle operator is interpreted to be able to operate the touch panel and the door switch. Furthermore, the operator seat is interpreted to be disposed between the touch panel and the door switch based on the configuration of the operation device in FIG. 1. In doing so, Hashimoto addresses the Applicant’s limitation of “and an operator seat for an operator who operates the touch panel and the door switch, the operator seat being disposed between the touch panel and the door switch” as set forth in claim 1. Furthermore, Hashimoto states “a vehicle operator's seat (21)” (Hashimoto: Summary of the Invention – 5th paragraph, FIG. 1) Consequently, the vehicle operator is interpreted to be able to operate the touch panel and the ramp switch. Furthermore, the operator seat is interpreted to be disposed between the touch panel and the ramp switch based on the configuration of the operation device in FIG. 1. In doing so, Hashimoto addresses the Applicant’s limitation of “and an operator seat for an operator who operates the touch panel and the ramp switch, the operator seat being disposed between the touch panel and the ramp switch” as set forth in claim 7.
Moreover, Smith mentions “that is oriented generally longitudinally” (Smith: Description of the Preferred Embodiments – 84th paragraph), therefore addressing the Applicant’s limitation of “in a longitudinal direction of the automatic driving vehicle” as set forth in claims 1 and 7.
As a result, the combination of Hashimoto and Smith addresses “an operator seat for an operator who operates the touch panel and the door switch, the operator seat being disposed between the touch panel and the door switch in a longitudinal direction of the automatic driving vehicle” as set forth by the Applicant in claim 1, and “an operator seat for an operator who operates the touch panel and the ramp switch, the operator seat being disposed between the touch panel and the ramp switch in a longitudinal direction of the automatic driving vehicle” as set forth by the Applicant in claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667